Grant, J.
This is an action of ejectment.. Plaintiff showed title in himself by a chain of conveyances from the United States to him, and rested his case. Defendants introduced a tax deed dated February 6, 1861, and duly recorded October 1, 1864. They then gave evidence tending to show an adverse possession for more than 20 years. Plaintiff, in rebuttal, gave evidence of the invalidity of the tax deed, and also controverting the adverse possession. No claim is made of the validity of the tax deed, but defendants rest their defense upon the proof of adverse possession. The court below instructed the jury that the tax deed was void, but that adverse possession under it for a period of 20 years would be sufficient to create title in the defendants. The instructions correctly and very clearly stated the law, and were favorable to the defendants, assuming that the question was one for the jury, rather than the court, to determine. Verdict and judgment were for the plaintiff.
Defendants objected to the evidence of the invalidity of the tax deed as incompetent, and now insist that the court should have directed .a verdict for them for the reason—
“That over 24 years had elapsed since the right to bring the action of ejectment had accrued, and the right of action was therefore barred by the statute; that the time within which the plaintiff would have been permitted' to bring ejectment, and show that the proceedings upon which the tax title were based were irregular, had long since elapsed, and the fact whether they were regular or irregular was immaterial.”
The statute places no limitation upon actions of ejectment. The plaintiff was under no more obligation to bring an action of ejectment within 20 years from the *589time the tax deed was recorded than were the defendants to ñle a bill in equity to quiet the tax title. The tax title being void, the only ground upon which the defendants could maintain any title was by proof of adverse possession. This was not conclusively established by the evidence, and was properly left to the jury to determine.
Judgment affirmed.
The other Justices concurred.